Citation Nr: 0935195	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to August 
1966, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residuals of a left knee injury.  
The claim was remanded by the Board for additional 
development in March 2005.

In a May 2006 decision, the Board denied the Veteran's claim.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a November 
2007 Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.  
In May 2008, the Board again remanded the claim for 
additional development. 


FINDING OF FACT

The Veteran's left knee disability first manifested many 
years after his separation from service and is not related to 
his period of service or to any incident therein.


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some chronic diseases, 
including arthritis, will be rebuttably presumed if manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

According to the National Personnel Records Center (NPRC), 
most of the Veteran's service treatment records are 
unavailable.  When a Veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, multiple attempts were made to secure the 
Veteran's service treatment records.  However, each of these 
requests for information received a negative response, and 
the appellant was duly informed of the unavailability of the 
records.  The available service treatment records include 
three notations dated in April 1966, and records from his 
service with the Navy Reserve dated from June 1978 to July 
1982. 

The Veteran contends that his current left knee disability is 
related to an injury he sustained in service.  Specifically, 
he contends that, while onboard the U.S.S. Lake Champlain, he 
"smashed his left knee into a ladder."  He sought medical 
treatment for the ensuing pain.  He contends that he 
continued to experience left knee pain, but did not seek 
further treatment.  He contends that on separation from 
service, the examiner felt that in order to treat his left 
knee condition, he would have to prolong his enlistment and 
enter physical therapy.  At the time, however, he was not 
inclined to follow this course of treatment. 

A review of the Veteran's service treatment records shows the 
Veteran was treated in April 1966 for a contusion and 
abrasion of the left knee.  A follow-up treatment record four 
days later shows reported swelling of the left leg from the 
posterior patella down to and including the malleolus.  He 
was treated with an ace bandage and advised to use local heat 
on the leg.  As these are the only available service 
treatment records, and the Veteran's separation examination 
is not of record, there is no evidence of a chronic left knee 
disability in service.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection of his 
left knee disability.  38 C.F.R. § 3.303(b).

Subsequent to service, a June 1978 U.S. Army National Guard 
enlistment examination shows that upon clinical evaluation, 
the Veteran's lower extremities, including strength and range 
of motion, were normal.  The associated report of medical 
history, completed by the Veteran, shows that he indicated 
that he had never had "trick" or locked knee; arthritis, 
rheumatism or bursitis; bone, joint, or other deformity; or 
lameness.  Records dated March 1981, April 1981, and July 
1981 reflect "no adverse change in the Veteran's physical 
condition" during each respective 12-day ACDUTRA period. 

Private outpatient treatment records from M. Takai, M.D., 
dated from January 1984 to June 1984, show that the Veteran 
reported having originally sustained a left knee injury in 
1979, while working as a correctional officer, wherein he 
twisted the left knee.  He took 5 days off from work, and 
since that time had been suffering pain in the left knee off 
an on.  He began to have much discomfort again on November 
23, 1983.  He had much pain and was unable to put much weight 
on the left leg.  Occasionally he felt the left knee give 
way, and when there was pain he sometimes felt the left knee 
lock.  He denied any other similar episodes in the past.  As 
a result, he underwent a left knee arthroscopy.  He had begun 
to experience renewed discomfort in November 1983 and had not 
been able to work since then.  The impression was probably a 
torn medial meniscus of the left knee.  A subsequent 
diagnosis was degenerative changes to the cartilage of the 
left knee, and in February 1984, he underwent a partial 
arthroscopic medial meniscectomy.

Private outpatient treatment records from J. Best, M.D., 
dated from June 2003 to June 2005 show that the Veteran 
received intermittent treatment associated with left knee 
pain.  

VA outpatient treatment records dated from March 2000 to July 
2005 show that the Veteran received intermittent treatment 
associated with left knee pain.  Reference was made to the 
left knee arthroscopic medial meniscus repair in 1984 due to 
an "on the job" injury.  The Veteran also reported injuring 
his knee during his period of active service.  The 
assessments included degenerative joint disease of the knee 
and rule out meniscal tear.

In December 1995, the Veteran was awarded disability benefits 
by the Social Security Administration.  This award did not 
include benefits for a left knee disability.  The 
accompanying medical records document treatment for 
cellulitis of the left leg, but do not refer to complaints or 
treatment for the residuals of a left knee injury.

In July 2005, the Veteran submitted a statement that his 
physician had related his current arthritis with an injury to 
his left knee. 

On September 2005 VA examination, the Veteran reported having 
left knee pain on and off since his period of active service 
in the 1960s.  He added that in the preceding two or three 
years, his symptoms had become progressively worse.  He 
indicated that he initially injured his left knee on an 
aircraft during service.  He noted that he had an arthroscopy 
of the left knee in 1979 for a medial meniscus tear.  The 
assessment was moderately severe degenerative joint disease 
of the left knee with limited range of motion and pain.  The 
examiner noted that she had thoroughly reviewed the Veteran's 
claims file.  She concluded that it was likely as not that 
the current disability was a "direct result of service 
connected injury that had progressed over the years."

In January 2006, the same VA examiner was asked to provide an 
addendum to clarify the September 2005 report, because she 
did not provide a rationale for her opinion.  The RO provided 
a synopsis of the case, first stating that the Veteran 
sustained a contusion to the left knee in April 1966 while on 
active duty, but that there was no further treatment of the 
left knee while in service or the Reserves.  The synopsis 
stated that a 1979 report by Dr. Takai attributed the left 
knee symptoms to a job-related injury, for which the Veteran 
underwent an arthroscopy.  The synopsis stated that a 1999 
Social Security Disability examination and July 2005 VA 
report showed that the left knee had normal range of motion, 
but with moderate degenerative arthritis with significant 
narrowing of the medial compartment.  After reading this 
synopsis, and upon further review, the examiner opined that a 
simple contusion to the left knee in 1966 was less likely as 
not to medically predispose to the severe degenerative 
arthritis presently seen in the Veteran's left knee.  It was 
more likely as not that the injury while at work as a 
corrections officer in 1979 was severe enough to lead to the 
arthroscopy and predispose him to arthritis of the left knee.  
It is unclear whether the examiner again reviewed the 
Veteran's claims file upon offering this opinion, though she 
did make notations as to the Veteran's history. 

On April 2009 VA examination, the Veteran reported that in 
1966, he had smashed his knee between the ship and the 
accommodations ladder.  His knee had become swollen for a few 
days and was treated with APCs.  He was on crutches for two 
days and given ice.  He then returned to duty.  The April 
2009 examiner provided a thorough physical examination of the 
Veteran's knee, and the assessment was moderate degenerative 
arthritis of the left knee with medial compartment tearing.  
After physically examining the Veteran and reviewing the 
claims file, he concluded that the Veteran's left knee 
disability was less likely than not caused by or the result 
of his military service.  In so determining, the examiner 
found it to be significant that after the Veteran suffered 
the contusion to his left knee in 1966, he was able to return 
to duty the next day as an observer, and was then able to 
return to full duty within a couple of days, as per the 
Veteran and his service treatment records.  Additionally, in 
the interim between active duty and the reserves, there was 
no record of any chronic disability of the left knee.  In 
fact, the 1978 Army National Guard enlistment examination 
showed no abnormality of the left knee.  On 1978 enlistment 
examination, the Veteran had denied having any bone or joint 
problems in the lower extremities.  The first evidence of a 
post-service left knee problem was the left knee twist and 
resulting arthroscopic procedure in 1979.  Since 1984, 
documentation of complaints of left knee pain and treatment 
was well established.  From this evidence, the examiner 
concluded that he could not find any indication that the 
Veteran continually suffered from a left knee problem from 
1966 to the present.  Instead, it appeared that any 
continuity of symptomotology began in 1979, when the Veteran 
injured his left knee to a severity that continued to worsen 
and develop into moderate degenerative joint disease. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board assigns more probative weight to the 
April 2009 VA opinion that the Veteran's left knee disability 
was less likely than not related to his service, rather than 
to the September 2005 VA opinion that the Veteran's current 
knee disability was as likely as not related to his service.  
Significantly, the April 2009 examiner found that there was 
an absence of any continuity of symptoms to suggest that the 
1966 injury left residuals severe enough to lead to the 
current diagnosis.  Instead, the examiner concluded that it 
was more probable that the 1979 injury marked the beginning 
of the Veteran's left knee problems, as the records 
demonstrated a worsening of the knee following 1979.  The 
Board points out that the January 2006 VA examiner used 
similar rationale when she changed her opinion.  At that 
time, she also found that the Veteran's current disability 
was most likely related to the 1979 injury which was severe 
and required surgery, rather than to the 1966 simple 
contusion.  With regard to the September 2005 opinion, 
although the examiner provided a positive opinion relating 
the Veteran's knee disability to service, she did not provide 
any rationale for this conclusion.  To that extent, the 
examiner noted that in 1966 the Veteran, "injured the left 
knee on an aircraft."  The link between this injury and his 
later arthritis was not elaborated upon.  Further, she did 
not address the supervening 1979 left knee injury and 
subsequent surgery, and its relationship to the Veteran's 
current disability.  Absent a discussion of the second 
injury, as well as rationale for the link between the in-
service injury and current disability, the September 2005 
opinion lacks the thorough quality of review that is embodied 
in the April 2009 opinion.  In contrast, the Board finds that 
the April 2009 VA opinion provided a sound basis to determine 
that, in light of the nature of the Veteran's in-service 
injury, as well as the lengthy post-service period without 
complaints or treatment for a left knee injury, it was less 
likely that the current disability was related to the in-
service injury.  

Here, although the Veteran has stated that his current left 
knee disability is related to his service, both VA examiners 
ultimately concluded that his current knee disability was 
instead related to the 1979 post-service knee injury.  The 
Board further notes that Masao Takai, M.D. provided a 
statement to the Department of Social Service and Housing in 
September 1986.  The Department of Social Service and Housing 
noted the Veteran's injury on August 3, 1979 and had inquired 
as to whether there was a permanent defect or disfigurement 
existing.  Dr. Takai indicated that loss of the medial 
meniscus of the left knee and a scar were present.

Given the length of time between the Veteran's separation 
from service and the initial post-service record of treatment 
for the left knee in 1979, the Veteran is not entitled to 
service connection for a left knee disability on a 
presumptive basis.  Further, there is no probative evidence 
of a continuity of symptomotology, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the lay statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, arthritis 
and degenerative joint disease, as contrasted with symptoms 
of pain and limited range of motion of the knee, are not 
subject to lay diagnosis.  The Veteran can report having 
pain, limited motion, or swelling.  However, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different knee disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  

Additionally, the Board finds that the Veteran's statements 
that he suffered from continuity of left knee symtpomatology 
following his separation from service in August 1966 until 
the post-service injury in 1979 not to be credible.  
Subsequent to service, a June 1978 U.S. Army National Guard 
enlistment examination shows that upon clinical evaluation, 
the Veteran's lower extremities, including strength and range 
of motion, were normal.  The associated report of medical 
history, completed by the Veteran, shows that he indicated 
that he had never had "trick" or locked knee; arthritis, 
rheumatism or bursitis; bone, joint, or other deformity; or 
lameness.  And when the Veteran was examined by Dr. Best in 
1984, he reported that he sustained the "original" injury 
in 1979 and that since that time he had been suffering from 
pain off and on.  In short, in June 1978 clinical evaluation 
of the Veteran's knee was normal and he denied any knee 
problems.  Thereafter on examination in 1984, he reported 
that he injured his knee in 1979 and had symptoms since that 
time.  He made no mention of the in-service injury in 1966 or 
any symptoms prior to 1979.  These statements, made closer in 
time to the Veteran's active service, are found to carry 
greater weight than his statements made many years later in 
conjunction with his claim for benefits.  

The Board has considered the Veteran's assertions that his 
left knee disability is related to his service.  However, as 
a layperson, he is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no persuasive evidence establishing a 
medical nexus between military service and the Veteran's left 
knee disability.  Indeed, the persuasive evidence only weighs 
against a finding of a medical nexus.  Thus, service 
connection for a left knee disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left knee disability first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein.  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a left knee disability, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the RO sent correspondence in March 2001, December 
2003, June 2005, and July 2008 that informed the Veteran 
about the information and evidence necessary to substantiate 
his claim and of his and VA's respective duties, as well as 
notice of what type of information and evidence was needed to 
establish disability ratings and an effective date.  Any 
defect with regard to the timing of the notice to the 
appellant is harmless because he had a meaningful opportunity 
to participate effectively in the processing of the claim 
with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the June 2009 supplemental 
statement of the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, identified, and available evidence has been 
obtained.  The RO obtained all private records for which the 
Veteran provided an authorization and consent to release 
information to VA.  The Veteran was also afforded VA 
examinations in September 2005 and April 2009.  Thus, the 
Board finds that VA has satisfied the duty to assist.


ORDER

Service connection for a left knee disability is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


